                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         SHREVEPORT DIVISION

UNITED STATES OF AMERICA                       CASE NO. 19-cr-00028-01

VERSUS                                         CHIEF JUDGE HICKS

JERRICK STEPHENSON (01)                        MAGISTRATE JUDGE HORNSBY


                                   ORDER

      The Report and Recommendation of the Magistrate Judge having been

considered, and the parties having waived their objections thereto;

      IT IS HEREBY ORDERED, adjudged, and decreed that Defendant’s guilty

plea is accepted, and the court hereby adjudges Defendant guilty of the offense

charged in Counts 2 and 3 of the Indictment.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this the 13th day of

September, 2019.
